Citation Nr: 1610272	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  13-11 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for a variously diagnosed psychiatric disorder, to include posttraumatic stress disorder (PTSD), prior to September 30, 2010.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to September 30, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970, including service in the Republic of Vietnam and his decorations include the Air Force Outstanding Unit Award with Valor.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for the Veteran's variously diagnosed psychiatric disorder, rated 50 percent from January 6, 2004, and 100 percent from September 30, 2010.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a January 2016 video conference hearing; a transcript of the hearing is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

In this decision, the Board grants a 70 percent schedular rating of 70 percent for the Veteran's variously diagnosed psychiatric disorder for the period prior to September 30, 2010.  The issues of entitlement to a schedular rating in excess of 70 percent for a variously diagnosed psychiatric disorder prior to September 30, 2010, and entitlement to a TDIU rating prior to September 30, 2010, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Prior to September 30, 2010, the Veteran's variously diagnosed psychiatric disorder has been manifested by at least occupational and social impairment with deficiencies in most areas, due to such symptoms as panic attacks, flashbacks, depression, anxiety, irritability, isolative behavior, memory impairment, chronic sleep impairment, and an inability to establish and maintain effective relationships.  


CONCLUSION OF LAW

Prior to September 30, 2010, the criteria for an initial rating of at least 70 percent for a variously diagnosed psychiatric disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determine the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's psychiatric disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (the General Rating Formula for Mental Disorders (General Formula)), which provides for a 50 percent rating when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when the evidence shows occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  

VA regulations provide that signs and symptoms of a nonservice-connected condition must be attributed to the service-connected condition when it is not possible to separate the effects of the conditions.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, the Board will attribute the effects of any nonservice-connected psychiatric conditions to his service-connected psychiatric disorder where it is not possible to separate the symptoms.   

The Veteran indicated at his January 2016 video conference hearing that the grant of an initial 100 percent rating for his variously diagnosed psychiatric disorder from when he stopped working, which he indicated was September 1, 2007, would satisfy his appeal.  

The pertinent post-service evidence of record includes a December 2003 VA psychiatric report wherein it was noted that the Veteran was oriented in all spheres.  There were no severe cognitive deficits, but he reported increasing problems with his recent memory and concentration, indicating he was forgetting important information on the job more than ever.  The Veteran related that he was employed as foreman in strip mining operations.  He further reported nightmares at least once per week, irritability, panic attacks, flashbacks, very high hypervigilance, having no friends, and experiencing depression but no suicidal thinking.  The Veteran also endorsed feelings of worthlessness and hopelessness.  The diagnosis was PTSD, severe and chronic, and dysthymic disorder, moderate.  

A June 2006 VA treatment record noted that the Veteran had to quit his job as a coal miner due to on-the-job stressors.  A January 2007 VA treatment record noted he had to quit working in his capacity in one job but that he was working in a different capacity in another job.  

In February 2008 correspondence, the Veteran stated that he was unable to work and that he was awaiting Social Security Administration (SSA) benefits.  A July 2009 SSA letter indicated the Veteran was entitled to monthly disability benefits beginning in February 2008.  

On September 30, 2010 VA PTSD examination, it was noted that the Veteran's current treatment included anti-depressant and anti-anxiety medications, along with individual psychotherapy.  His symptoms included insomnia, anhedonia, sad mood and affect, feelings of helplessness and uselessness, irritability, suicidal ideation, memory impairment, and poor concentration.  It was further found that his psychiatric disorder symptoms included obsessive/ritualistic behavior, flashbacks, and panic attacks.  The examiner noted that the Veteran's psychosocial functioning was severely impaired.  Ultimately, the Veteran concluded that the Veteran had total occupational and social impairment due to his PTSD signs and symptoms.  

After a review of the evidence of record, the Board finds that the Veteran's variously diagnosed psychiatric disorder has been productive of symptoms such as panic attacks, flashbacks, irritability, hypervigilance, depression, memory impairment, chronic sleep impairment, and difficulty establishing and maintaining effective relationships.  

Considering the frequency, severity, and duration of the Veteran's impairment, and comparing the Veteran's psychiatric symptoms immediately prior to his claim for service connection and approximately seven years later, the Board finds that the preponderance of the evidence demonstrates that the Veteran's variously diagnosed psychiatric disorder has approximated the criteria for a 70 percent rating for the period prior to September 30, 2010.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  


ORDER

Subject to the laws and regulations governing payment of monetary benefits, a rating of at least 70 percent for the period prior to September 30, 2010, for the Veteran's variously diagnosed psychiatric disorder, including PTSD, is granted.  


REMAND

As noted above in the Introduction, the issues of entitlement to an initial rating in excess of 70 percent for the Veteran's variously diagnosed psychiatric disorder prior to September 30, 2010, and entitlement to a TDIU rating prior to September 30, 2010, remain before the Board.  

The Veteran indicated at his January 2016 video conference hearing that the grant of an initial 100 percent rating for his variously diagnosed psychiatric disorder from when he stopped working, which he indicated was September 1, 2007, would satisfy his appeal.  He also indicated that a grant of TDIU from September 1, 2007 would satisfy his appeal.  

Review of the evidence of record reveals uncertainty as to when the Veteran was no longer gainfully employed.  In this regard, the Board notes that in a January 2007 VA treatment record, the Veteran reported he had quit working in one capacity at his job but was working in another capacity.  In February 2008 correspondence, the Veteran stated that he was no longer able to work and was waiting on his claim for SSA disability benefits.  Notably, at the January 2016 hearing, the Veteran testified that he changed jobs so that he worked more by himself because he felt he was endangering the lives of those that he supervised, and then ultimately filed a claim for SSA disability benefits.  Thus, his testimony at the hearing is supported by the contemporaneous evidence at the time.  Nonetheless, the period when the Veteran ceased working is of critical importance in this case, and while he has testified that such happened in approximately September 2007, a July 2009 SSA letter indicated he was entitled to monthly disability benefits beginning in February 2008.  

In this regard, the Board notes that while the Veteran has provided evidence showing he has been in receipt of SSA disability benefits since February 2008, such records pertaining to this determination are not associated with the claims file, thereby indicating there are outstanding SSA records that are clearly relevant to this appeal.  As such, the Board must remand this case to obtain the records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

In addition, the Board notes that there appear to be outstanding VA treatment records that are relevant to this appeal.  The claims file includes VA treatment records up to January 2007, and since August 2009.  VA treatment records for the period from January 2007 to August 2009 are not associated with the claims file, and such records should be secured.  38 U.S.C.A. § 5103A(c); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Such records may help to determine when the Veteran ceased working, and allow for the Board to make a proper and informed decision in this appeal.  

Finally, the evidence does not show that the Veteran has been provided, or that he has submitted, a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in regards to his claim for a TDIU rating.  As this matter is being remanded anyway, he should be provided a VA Form 21-8940, and afforded an opportunity to submit such form.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran an Application for Increased Compensation Based on Unemployability, VA Form 21-8940, and appropriate notice for a claim for entitlement to a TDIU rating.  
2. The RO should associate with the claims file VA treatment records pertaining to the Veteran's psychiatric disorder that are dated from January 2007 through August 2009.  If such records are unavailable, it must be so certified for the record (with an explanation of the reason why they are unavailable).  
3. The RO should secure for the record copies of the complete SSA records pertaining to the Veteran, to include all medical records considered in any determination on a claim for SSA disability benefits.  If such records are unavailable, it must be so certified for the record (with an explanation of the reason why they are unavailable).  
4. Then readjudicate the issues on appeal (to include entitlement to a TDIU rating).  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


